DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-10 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, it is unclear how the lubricant retaining portion comprises a second retaining portion arranged “on a surface of another side of the projection” when claim 1 previously recites that the projection portion comprises the lubricant retaining portion.  
In regard to claims 10 and 18, the limitation “the lubricant retaining portion is provided on the touched portion of the movable piece” appears to contradict claim 1, from which it depends.  Claim 1 recites that the lubricant retaining portion is provided on the projecting portion, not the touched portion of the movable piece.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiyono et al. [Kiyono hereinafter, US 2003/0079980].
In regard to claim 1, Kiyono discloses [in Figs. 15-21] a switch comprising: a housing [142, 143] comprising a box shape and an opening surface [opening in 142, Fig. 15]; a plunger [144] configured to move along a first direction intersecting the opening surface; and a movable piece [149] arranged inside the housing [142, 143] and configured to elastically deform in a second direction intersecting the first direction, wherein the plunger [144] comprises a touching portion [144c] arranged so as to face the movable piece [149] in the second direction inside the housing [142, 143] and configured to elastically deform the movable piece [149] in the second direction by touching the movable piece [149] at a touched portion thereof, the plunger [144] being arranged to be movable between a first position, in which the touching portion [144c] touches the movable piece [149] to elastically deform the movable piece [149] in the second direction, and a second position different from the first position, the touching portion [144c] comprising: a projection [pointed to at 144c, Fig. 16] extending in the first direction and comprising a projecting shape that protrudes in the second direction and in a direction approaching the movable piece [149], and configured to touch the touched portion when the plunger [144] is located between the first position and the second position; and a projecting portion [annotated below], provided at an intermediate portion of the projection, protruding from the projection in the second direction and in the direction approaching the movable piece, and with which the plunger presses and touches the touched portion when the plunger is located between the first position and the second position, and the projecting portion further comprises a lubricant retaining portion [annotated below] configured to retain a lubricant provided in at least one of the touching portion of the plunger and the touched portion of the movable piece touched by the touching portion, the lubricant retaining portion comprising at least one of a first retaining portion arranged, in the first direction, on a surface of the projecting portion, and a second 2Kazuhira IZAWAAppl. No. 16/961,297OMR.065.0500.PCResponse to the Final Office Action of February 14, 2022retaining portion arranged, in the first direction, on a surface of another side of the projection.  

    PNG
    media_image1.png
    353
    390
    media_image1.png
    Greyscale

In regard to claims 2 and 17, Kiyono discloses [in Figs. 15-21] the switch according to claim 1 further comprising: a fixed piece [147, 148] fixed inside the housing and comprising a fixed contact portion [147a, 148a] wherein the movable piece [149] comprises: a fixed portion [pointed to at 149, Fig. 17] fixed inside the housing [142, 143]; and a movable portion [149b, 149c] provided with a movable contact portion facing the fixed contact portion [147a, 148a] in the second direction and provided with the touched portion, and also connected to the fixed portion and configured to elastically deform in the second direction, wherein the movable piece [149] is arranged to be electrically independent of the fixed piece [147, 148], and is configured to, by the movable portion [149b, 149c] elastically deforming in the second direction, cause the movable contact portion to touch or separate from the fixed contact portion [147a, 148a], wherein the lubricant retaining portion [annotated above] is provided on the touching portion of the plunger [144].
In regard to claim 9, Kiyono discloses [in Figs. 15-17] the switch according to claim 1, wherein the lubricant retaining portion [annotated above] is provided on the touching portion of the plunger [144].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyono et al. [Kiyono hereinafter, US 2003/0079980] in view of Takiguchi et al. [US 8,766,122].
In regard to claims 7 and 15, Kiyono discloses [in Figs. 15-17] the switch according to claims 1 and 2, respectively.  Kiyono does not disclose that the lubricant retaining portion comprises a groove portion extending along the first direction.  Takiguchi teaches [in Fig. 23] that the lubricant retaining portion comprises a groove portion [211d] extending along the first direction.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the groove portion of Takiguchi with the switch of Kiyono in order to “provide a push type switch which is capable of causing an operator to sense an upscale impression” when operating the switch [Takiguchi, col. 1, lines 59-61].
	In regard to claims 8 and 16, Kiyono discloses [in Figs. 15-17] the switch according to claims 1 and 2, respectively.  Kiyono does not disclose that the lubricant retaining portion comprises a plurality of recessed portions independently arranged along the first direction.  Takiguchi teaches [in Fig. 23] that the lubricant retaining portion comprises a plurality of recessed portions [211d] independently arranged along the first direction.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the recessed portions of Takiguchi with the switch of Kiyono in order to “provide a push type switch which is capable of causing an operator to sense an upscale impression” when operating the switch [Takiguchi, col. 1, lines 59-61].

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 4, in combination with other limitations, the lubricant retaining portion comprising the first retaining portion and the second retaining portion, and the first retaining portion and the second retaining portion being arranged independently at an interval in the first direction is neither disclosed nor suggested by the prior art. 
In regard to claim 5, in combination with other limitations, the lubricant retaining portion comprising the first retaining portion, the second retaining portion, and a third retaining portion provided on the projecting portion and connected to the first retaining portion and the second retaining portion is neither disclosed nor suggested by the prior art.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/            Primary Examiner, Art Unit 2833